Citation Nr: 1221653	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for Schnyder's crystalline corneal dystrophy.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2009, the Veteran requested a hearing before the Travel Board.  A hearing was scheduled for June 23, 2011 at the RO in Newark.  In June 2011, the Veteran filed a letter withdrawing his request to appear before the Travel Board.  The hearing was subsequently removed from the calendar.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's best corrected distance visual acuity (vision) is no worse than 20/30+2 right eye and 20/50+2 left eye.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for Schnyder's crystalline corneal dystrophy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6079 (prior to December 10, 2008); 38 C.F.R. §§ 4.7, 4.10, 4.79, Diagnostic Code 6066 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim on appeal is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received VCAA-compliant notice with regard to his service connection claim in January 2009, prior to the March 2009 initial adjudication of his claim.  Therefore, no further notice is needed under the VCAA.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded the opportunity to testify before the Travel Board; however, the hearing was cancelled by the Veteran.  The Veteran underwent an examination on the issue decided herein.  The Board finds that the examination was adequate, in that the exam was conducted by a medical professional who solicited history from the Veteran and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected Schnyder's crystalline corneal dystrophy.

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is service-connected for Schnyder's crystalline corneal dystrophy evaluated at 10 percent disabled under the Rating Schedule at 38 C.F.R. § 4.79, Diagnostic Code 6066, and related criteria.  Under these criteria, visual impairment is to be evaluated under impairment of visual acuity, visual field, and muscle function, where applicable.  38 C.F.R. § 4.75.  Visual acuity, the only relevant measure in this case, is rated based upon the best distance vision obtainable after correction by glasses or contact lenses.  38 C.F.R. § 4.76.

To assign the next higher evaluation at 20 percent, the best corrected distance visual acuity would have to be 20/70 in one eye and 20/50 in the other, with higher ratings for additional impairment.  A maximum, 90 percent rating under this Diagnostic Code is warranted where the best corrected distance visual acuity is 10/200 in each eye, and 100 percent ratings may be assigned for additional impairment of visual acuity under other diagnostic codes.

As a threshold matter, the rating criteria for the eyes were amended on December 10, 2008.  The March 2009 rating decision utilized the revised criteria applicable to the Veteran's impairment of visual acuity.  As discussed more fully below, the factors related to visual field and muscle function are non-determinative of the outcome under both versions of the rating criteria.  The VA examiner performed both visual field and muscle function examinations, which yielded no evidence of visual field impairment and full extraocular muscle movements in both eyes.  Thus, the focus of this analysis is on the pertinent evidence, which is the visual acuity measurement.

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation.  VAOGCPREC 3-2000 (April 10, 2000).

Under the pre-December 10, 2008 rating criteria, corneal dystrophy was evaluated under Diagnostic Code 6079, considering impairment of visual acuity.  Identical to the revised Diagnostic Code 6066, the next higher 20 percent rating was assigned for the best corrected distance visual acuity of 20/50 in one eye and 20/70 in the other, with identical higher ratings for additional impairment of visual acuity.  In this case, there is no evidence of visual field impairment which would necessitate considering a rating under that category, and impairment of muscle function - of which there was none - was considered only in cases of diplopia (double vision).  Therefore, although the Diagnostic Code number changed in the revised regulations (38 C.F.R. § 4.84a, Code 6079 to 38 C.F.R. § 4.79, Code 6066), based on the measure of impairment of visual acuity, the criteria for ratings assigned to impairment of visual acuity remained the same.  As such, for the purposes of rating the Veteran's disability in this case, the rating criteria following the amendment remained unchanged, and there is no initial issue to resolve as to whether the version most favorable to the Veteran was applied.

The Veteran's service treatment records indicate distance eyesight of 20/30 in both eyes at a pre-induction physical in April 1970; the RO noted that this preservice level was non-compensable.  According to service treatment records, the Veteran was treated for corneal dystrophy in March 1972 while on active duty.

The evidence also includes private medical records from June 2004 to June 2008.  These records show varying visual acuity, with some records showing worse visual acuity than that in the rating decision; however, those measurements predate the appeal period.  Reviewing the doctor's statements in sum, the record is clear that the Veteran's vision improved after several surgeries, the most recent of which was in 2007.  Additionally, the most recent private records in 2008 show distance visual acuity of 20/30 right eye and 20/40 left eye, better than that of the VA exam, discussed below.
The Veteran underwent a VA eye examination in January 2009.  The examiner recounted the Veteran's history in the report, including the Veteran's report of three corneal transplants and an ocular history of Schnyder's crystalline corneal dystrophy.  On examination, the Veteran's best corrected distance visual acuity was 20/30+2 right eye and 20/50+2 left eye.  The impression was status post penetrating keratoplasty in both eyes secondary to Schnyder's corneal dystrophy.

In this case, neither the old nor the new rating criteria permit an evaluation of more than 10 percent for the Veteran's eye disability.  The Board has reviewed the evidence in the claims file, including the Veteran's service treatment records, private medical records, and VA examination report.  The Veteran's best corrected distance visual acuity during the appeal period is 20/30+2 right eye and 20/50+2 left eye.  There is no evidence in the record that the findings on VA examination are in any way inconsistent with the Veteran's current disability.

Service connection was granted based on aggravation of a pre-existing disability.  As previously mentioned, preservice uncorrected distance visual acuity in April 1970 was 20/30 in both eyes.  This visual acuity at entry into service was non-compensable.  Therefore, while the preservice percentage is normally deducted before assigning the applicable disability rating, no deduction is necessary, as the preservice percentage is zero.  As such, the Veteran's disability warrants a 10 percent rating and no more.  In reaching this determination, the Board considered the entirety of the Veteran's symptomatology and the whole history of record.

The Board has considered the applicability of other diagnostic codes for rating this disability, effective both before and after the December 2008 revisions, but finds that no other diagnostic code provides a basis for a higher rating.  Specifically, Diagnostic Code 6036 provides for a maximum schedular rating of 10 percent for status post corneal transplant, a rating the Veteran already receives.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to this service-connected disability that are not encompassed by the schedular rating assigned.  There is no objective evidence that the Veteran's service-connected eye disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render application of the regular schedular standards impractical.  The symptoms reported by the Veteran are contemplated by the rating code, and the record does not reflect the Veteran missing work or being hospitalized frequently for his disability.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

After a review of the entire record, the Board concludes that the preponderance of the evidence is against a finding for a rating in excess of 10 percent for the Veteran's eye disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A disability rating in excess of 10 percent for Schnyder's crystalline corneal dystrophy is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


